UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1158


CHONG SU YI,

             Plaintiff - Appellant,

             v.

CABLE NEWS NETWORK; UNITED STATES OF AMERICA,

             Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:16-cv-00963-TDC)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chong Su Yi appeals the district court’s orders dismissing his complaint under 28

U.S.C. § 1915(e)(2) (2012), and denying his motion for reconsideration.          We have

reviewed the record and find no reversible error. Accordingly, we modify the district

court’s dismissal order to show that it is without prejudice and affirm as modified for the

reasons stated by the district court. Yi v. CNN, No. 8:16-cv-00963-TDC (D. Md. Apr. 22

& May 31, 2016); see also Nagy v. FMC Butner, 376 F.3d 252, 258 (4th Cir. 2004). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                              AFFIRMED AS MODIFIED




                                            2